Citation Nr: 9910525	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  94-09 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
December 1973.

This case was previously before the Board in November 1995, 
when it was remanded for further development.  The case has 
been returned to the Board for further appellate 
consideration.

In the November 1995 remand, the Board requested the RO to 
obtain Social Security Administration (SSA) records 
concerning the veteran as well as records from all medical 
providers who treated the veteran since January 1994.  The 
Board also requested that the veteran be accorded 
examinations for disability evaluation purposes.  The 
requested SSA records have been received.  The veteran did 
not respond to the request for information as to his medical 
providers; however, the RO secured VA treatment records for 
the veteran for the time period involved.  In July 1997, the 
RO arranged for the veteran to be scheduled for examinations 
for disability evaluation purposes.  The veteran failed to 
report for the scheduled examination.  The RO tried to 
contact the veteran at his address of record, his parents' 
home, and telephone contact was made with his mother in 
September 1998.  She reported that the veteran had moved, had 
no telephone, and she did not know his current address.  She 
did say that he came by frequently and she would see that he 
got the message that VA requested that he call regarding his 
disability claim and furnish his address.  She was also 
advised that an examination was being scheduled, and notice 
would be sent to his parents' address.  A VA medical facility 
informed the RO in December 1988 that the veteran failed to 
appear for the scheduled examinations.

There is no record that the veteran provided the RO with his 
current address, or otherwise tried to maintain contact with 
the RO.  He did not respond to the RO's request for 
information about medical providers.  Likewise, he failed to 
report for examinations scheduled to obtain evidence in 
conjunction with his claim.  No good reason has been provided 
to explain his failure to cooperate.  The duty to assist is 
not a one-way street.  If the veteran wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Olsen v. Principi, 3 Vet. App. 480 
(1990); Wood v. Derwinski, 1 Vet. App. 406 (1991).  Inasmuch 
as the attempt to obtain examination findings were frustrated 
by the veteran's failure to cooperate, the Board finds that 
the RO substantially complied with the Board's remand 
directions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran is 48 years old; he has a high school 
education and occupational experience driving and as a crane 
operator; he reported that he last worked in 1993.

2.  The veteran failed to report for VA examinations for 
disability evaluation purposes in 1996 and again in 1998 
without good cause.

3.  The veteran's principal disabilities, not due to his own 
willful misconduct, include sleep apnea, a fungus disorder, 
hypertension, controlled with medication, history of acute 
hepatitis, and obesity; the only disorder warranting a 
compensable rating is the sleep apnea, which is rated as 20 
percent disabling; the presence of a psychiatric disorder has 
been reported in the past, but is not confirmed.

4.  The veteran does not have permanent disability of 
sufficient severity to preclude all types of substantially 
gainful employment consistent with his age, education, and 
occupational experience.


CONCLUSION OF LAW

The veteran is less than 100 percent disabled and is not 
unemployable by reason of permanent ratable disability.  
38 U.S.C.A. §§ 1502, 1521, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.3, 3.159, 3.301, 3.314, 3.321, 3.326, 3.340, 
3.342, 3.655, 4.15, 4.16, 4.17, 4.18 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regulatory Background

Although it is the responsibility of any person filing a 
claim for a benefit administered by VA to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded, VA shall assist a claimant 
in developing the facts pertinent to his or her claim.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  This 
requirement to provide assistance shall not be construed as 
shifting from the claimant to VA the responsibility to 
produce necessary evidence.  Should its efforts to obtain 
evidence prove unsuccessful for any reason which the claimant 
could rectify, VA shall so notify the claimant and advise him 
or her that the ultimate responsibility for furnishing 
evidence rests with the claimant.  38 C.F.R. § 3.159 (1998).

When entitlement to pension benefits cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655 (1998).

Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a VA examination 
will be authorized.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  
38 C.F.R. § 3.326(a) (1998).

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.  Permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 
C.F.R. §§ 3.3, 3.314, 3.340(b), 3.342, 4.15.

There are alternative bases upon which a finding of permanent 
and total disability for pension purposes may be established.  
The veteran may establish that he has a lifetime impairment 
which is sufficient to render it impossible for the "average 
person" to follow a substantially gainful occupation under 
the appropriate diagnostic codes of the VA Schedule for 
Rating Disabilities (rating schedule).  The "average 
person" standard is outlined in 38 U.S.C.A. § 1502(a)(1) and 
38 C.F.R. §§ 3.340(a), 4.15.

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding him or her from securing and following 
substantially gainful employment. 38 U.S.C.A. § 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable at 60 percent or 
more, and; if there are two or more disabilities, there must 
be at least one disability ratable at 40 percent or more, 
with a combined disability rating of at least 70 percent.  
38 C.F.R. § 4.16(a).  However, even if a veteran cannot 
qualify for permanent and total disability under the above 
rating scheme following applicable schedular criteria, a 
permanent and total disability rating for pension purposes 
may be granted on an extraschedular basis if the veteran is 
found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. §§ 3.321(b)(2), 4.16(b), 4.17(b), 4.18.

The simple drinking of alcoholic beverage is not itself 
willful misconduct.  The deliberate drinking of a know 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct,.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2).  The isolated and 
infrequent use of drugs by itself will not be considered 
willful misconduct; however, the progressive and frequent use 
of drugs to the point of addiction will be considered willful 
misconduct.  Where drugs are used to enjoy or experience 
their effects and the effects result proximately and 
immediately in disability or death, such disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(3).


Factual Background

The veteran, in an application for pension benefits dated in 
March 1993, reported that he was born in April 1951 and last 
worked in January 1993, and showed occupational experience as 
a delivery and cab driver, and crane operator.  

Associated with the March 1993 claim were copies of VA clinic 
records variously dated in 1991 and 1992.  These records show 
hypertension and a sleep disorder.  These records reflects 
that the veteran was assessed with severe obstructive sleep 
apnea syndrome in March 1991.  Continuous positive airway 
pressure (CPAP) titration indicated relief of the majority of 
sleep disordered breathing at 12 centimeters H2O pressure.  
Severe daytime sleepiness with inadvertent napping when 
sedentary was prominent.  Physical examination showed the 
veteran to be 5 feet 8 inches tall and to weigh 243 pounds.  
He was considered obese.  He had a small oropharynx secondary 
to low-set soft palate, large tongue, and a large chest.  
Some shortness of breath was noted.  The report discussed 
sleep apnea, and CPAP treatment, and noted that in the long 
term, weight loss to ideal body weight was recommended, with 
follow-up sleep study after 30 percent weight loss was 
achieved.  The veteran was also cautioned about use of 
central nervous system depressants, such as alcohol.

A VA record in February 1993 reflects that he "slept 2 
nights" on a CPAP machine, and was being discharged home.  A 
VA letter, dated February 11, 1993, from the pulmonary 
medicine section, noted the veteran's sleep apnea, frequent 
episodes of daytime sleepiness, over which he had little 
control, and the recommendation that he not engage in 
operation of machinery or drive a motor vehicle.  

In April 1993 the veteran reported that he had not noticed 
any change in his condition with the CPAP, and still 
complained of daytime somnolence.  It was noted that he had 
not lost any weight and was advised to see the dietitian for 
dietary management in an effort to decrease weight.  It was 
explained to the veteran the role involved with weight and 
sleep apnea.  

The veteran and his father provided testimony at a hearing in 
October 1993.  The veteran reported sleep apnea since 1990, 
and was currently using a CPAP machine.  His father testified 
that for the last 2 years the veteran had lived with his 
parents, and could not work because he dozed off and could 
not drive.  He indicated that the veteran could not be left 
alone because he would doze off, and had to be put on his 
machine.  The veteran reported that he had not tried to seek 
employment, was only sleeping 3 to 5 hours a night.

VA medical records dated in 1993 reflect that follow-up meter 
readings from his CPAP machine indicated that he was not 
compliant with the treatment.  When he was seen in August 
1993 he claimed to be using his machine nightly.  It was 
noted that psychological screening suggested a perceptual 
disorder, possibly schizophrenia, with hallucinatory 
experiences.  He also showed anxiety, and had a history of 
alcohol abuse and drug addiction.  It was noted that referral 
to cardiology was warranted because of significant ECG 
(electrocardiogram) abnormalities (frequent PVC) were noted 
in sleep studies.  A treatment plan record, dated in January 
1994, noted that a sleep study in December 1993 showed severe 
sleep apnea with good response to CPAP use.  The veteran 
reported good compliance but continued to have daytime 
somnolence, and the examiner suspected poor compliance.  

In February 1996 the veteran was treated at a VA facility for 
acute hepatitis B.  It was recorded that he had a history of 
sleep apnea, hypertension and post-traumatic stress disorder.  
He admitted to cocaine use, and occasional alcohol and denied 
any IV drug abuse.

Records, received in July 1996, associated with the veteran's 
SSA claim, consist primarily of VA clinic records.  In an 
assessment dated in June 1995, a law judge found no signs or 
symptoms of a mental/psychiatric disorder.

In July 1996, the RO requested that a VA medical facility 
schedule the veteran for several examinations for disability 
evaluation purposes.  The VA medical facility later notified 
the RO that the veteran failed to report for the scheduled 
examinations.

Received in April 1997 were copies of VA clinic records dated 
from1990 to 1996.  Urine testing for drugs, in December 1994, 
revealed cocaine on one occasion.  A progress noted dated in 
May 1995 indicated that the veteran was being treated for 
obstructive sleep apnea and was in a detoxification center 
for drug and alcohol abuse.  He had complaints of left arm 
pain.  It was indicated that his sleep apnea was stable.  An 
October 1995 progress note reflects that the veteran was 
married, employed, and living with his wife and children.  He 
was referred for outpatient treatment, and had prior 
treatment for alcohol and drugs, with his last admission in 
December 1994.  He reported sobriety since September, and 
desired outpatient support.  He denied major medical 
problems, and gave a history of alcohol and cocaine.  He 
denied  conflict with family or friends, violence, and legal 
problems.  On observation he was cooperative, alert, and 
oriented in 3 spheres.  His affect was appropriate, speech 
was normal in rate and volume, and thought was coherent with 
no delusions or hallucinations.  

VA health summary records show general notes form October 
1995 to April 1996.  It was noted in October 1995 that the 
veteran was on probation for a 1989 offense of delivery of 
drugs and treatment was a condition of probation.  The 
summary records included hospitalization for the veteran in 
late September 1997, with suicidal threats if not 
hospitalized.  He reported that he had not seen his son for a 
year and a half because his girlfriend had run off with him 
while the veteran was in prison for violating his parole.  He 
reported an admission in the past for depression after his 
wife died in a motor vehicle accident years ago.  The 
admission diagnoses were depression, and history of cocaine 
and alcohol abuse. The Axis II diagnosis was antisocial 
personality disorder.  He refused to give urine for a drug 
screen.  He reported hearing voices for years, even in prison 
but denied seeking treatment or complaining about it.  The 
assessment was that he had depression , clinically appearing 
mild and possibly situational in nature.  There was no 
evidence of any overt psychotic or suicidal behavior.

In September 1998, the RO again requested a VA medical 
facility to scheduled the veteran for several examinations 
for disability evaluation purposes.  The VA medical facility 
later informed the RO that the veteran failed to report for 
the scheduled examination.

The veteran's representative, in a written presentation in 
February 1999, requested consideration of § 3.321(b)(2).


Analysis

The veteran reports that he has not worked since 1993 because 
of his sleep apnea.  A VA physician in February 1993 reported 
that the veteran was subject to episodes of daytime 
sleepiness over which he had no control, and it was 
recommended that he not drive or engage in activities such as 
the operation of machinery.  As a preliminary matter, the 
Board finds that the veteran's claim is plausible and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Not all evidence needed to properly evaluate the claim has 
been obtained because of the veteran's failure to report for 
scheduled examinations.  In view of the veteran's failure to 
cooperate with VA in the development of evidence to support 
his claim, no further assistance to the veteran is required 
on the part of VA in order to comply with its duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

For VA pension purposes, unemployment and unemployability are 
not synonymous.  The veteran is 48 years old, completed high 
school and has occupational experience driving, and as a 
crane operator.  The record reflects that several disorders 
have been reported, including hypertension, sleep apnea, 
obesity, a psychiatric disorder, acute hepatitis B, and drug 
and alcohol abuse.

The veteran's drug abuse and alcohol abuse appear to play a 
significant role in his inability to maintain employment 
inasmuch as it has resulted in periods of incarceration.  It 
is significant, for present purposes, that the impairment due 
to the veteran's abuse of drugs and alcohol is not to be 
considered for VA pension purposes as such use constitutes 
willful misconduct.  Disability pension is not payable for 
any condition due to the veteran's own willful misconduct.  
38 C.F.R. § 3.301(b).

VA regulations provide for the scheduling of VA examination 
to assess the veterans' disabilities and that "[i]ndividuals 
for whom an examination has been scheduled are required to 
report for the examination."  38 C.F.R. § 3.326(a).  The 
Board notes that the record shows that the veteran was 
scheduled for VA medical examinations to assess his 
disabilities.  However, although examinations were scheduled, 
the veteran failed to report for the scheduled examinations 
on two occasions or to provide any explanation for his 
failure to report.  The RO provided the veteran with a 
supplemental statement of the case notifying him that he 
failed to appear for said examinations.

Pursuant to 38 C.F.R. § 3.655, when entitlement to a pension 
benefits cannot be confirmed without VA examination, and a 
claimant fails to report for a scheduled examination without 
good cause, the claim shall be denied.  38 C.F.R. § 3.655.

The Board finds that current medical reports are insufficient 
to show that the disabilities which are not due to the 
veteran's own willful misconduct are of sufficient severity 
to preclude gainful employment.  

The veteran's hypertension appears to be controllable with 
medication, and the record does not show that it has ever 
interfered with employment.  The hepatitis B in 1996 was 
acute, treated and resolved.  It appears to be nonsymptomatic 
and would be noncompensable even if ratable.  It does not 
otherwise represent a factor in his employment.

In regard to any psychiatric or cardiovascular disorder that 
the veteran might have, the report of a perceptual disorder, 
possibly schizophrenia, in 1993, was not supported by 
evaluation in November 1995, when the veteran was oriented 
coherent, and with no delusions or hallucinations.  He also 
reported being employed.  Noteworthy is the fact that he 
reported sobriety since September of that year.  In 1997 when 
he threatened suicide if not hospitalized, he refused drug 
screening, and he reported hearing voices for years, but 
there was no evidence of overt psychotic or suicidal 
behavior.  When hospitalized in 1997 it was thought that his 
depression was possibly situational in nature.  His SSA 
records do not show psychiatric disability.  As pointed out 
above, the RO did try to have the veteran examined for 
psychiatric disability but he did not appear for the 
examinations, and no good cause was shown for his failure to 
report.  The evidence of record does not show ratable 
psychiatric disability, or that any such disability single or 
in combination, precludes obtaining or retaining employment.  

Cardiovascular disability for the veteran, while suspected, 
has not been verified or shown to be a factor in the 
veteran's unemployment.  As noted above, the veteran did not 
show good cause for failing to appear for the scheduled 
examinations, and the evidence of record does not support 
assignment of a ratable cardiovascular disability for the 
veteran, much less one that precludes employment.

The veteran's sleep apnea, the only disability for which a 
compensable rating has been assigned by the RO, a 20 percent 
rating, is not shown to be productive of permanent or total 
impairment.  The record suggests that when the veteran is 
compliant with his CPAP machine, he does get a good night's 
sleep.  The prohibition to driving and operating machinery 
due to his somnolence, is not permanent or total.

Considering the veteran's age, occupational experience, the 
nature and extent of his disabilities, as currently 
demonstrated, and other related factors, the Board does not 
find that he is unemployable for VA pension purposes.

The veteran's disabilities do not warrant a 100 percent 
rating.  Likewise, since he does not have any disability 
which is ratable at 40 percent, he does not meet the 
percentage standards of 38 C.F.R. § 4.16(a).  Additionally, 
the record does not warrant a permanent and total disability 
rating on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(2) and 4.17(b).


ORDER

A permanent and total disability rating for pension purposes 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

